Citation Nr: 1729252	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  08-26 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to April 6, 2017, and in excess of 70 percent thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 2001 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

This case was previously before the Board in April 2010; this case was last before the Board in August 2011, when the above noted issues were remanded for additional development and clarification.  During the pendency of the appeal, in an April 2017 rating decision, the AOJ awarded the Veteran a 70 percent evaluation for his PTSD, effective April 6, 2017-the date of the Veteran's last VA psychiatric examination.  The Board has recharacterized that issue on appeal in order to comport with that award of benefits.  This case has been returned to the Board for further appellate review at this time.

The issue of entitlement to service connection for chronic tinnitus of the left ear has been raised by the record in an April 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is essential to ensure that the Board has a complete record before it can proceed with the final adjudication of the Veteran's claims.  
In its August 2011 remand, the Board directed the RO to obtain the outstanding hospitalization records from the Glen Falls Hospital in New York.  In the Veteran's authorization form, VA Form 21-4142a, he indicated the dates of his treatment at the hospital were from September 2007 to September 2014.  Subsequently, the RO requested the records from Glen Falls Hospital in February 2015 and June 2015; the current claims file now contains the hospitalization records from September 2007, November 2008, and September 2014.  However, a VA treatment record from the Albany VA Medical Center in April 2012 stated the Veteran had an emergency department visit at Glen Falls Hospital in April 2012.  Further, at the Veteran's most recent April 2017 VA psychiatric examination, he reported that he had a three-day hospitalization at Glen Falls Hospital in December 2015.  

Additionally, in the Veteran's December 2007 notice of disagreement, he reported that he was scheduled to go to a five-week drug and alcohol program at the Albany VA Medical Center, and that following completion of that program, he expected to be transferred to the Bath VA Medical Center for additional treatment.  While the claims file contains the treatment records from the Albany VA Medical Center, there is no indication that any attempts to request any pertinent treatment records from the Bath VA Medical Center have been made.  

Moreover, the Veteran has reported treatment and hospitalizations at several VA facilities, to include the Albany, Houston, Syracuse, and Bath VA Medical Centers, as well as the VA Outpatient Clinic in Glen Falls, New York.  It is currently unclear whether all pertinent psychiatric treatment records from these facilities for the entire appeal period, i.e. from 2006 to the present, have been obtained and associated with the claims file.

Therefore, based on the above, it appears that there are outstanding VA and private treatment records and a remand is necessary to obtain those records and any other outstanding VA records.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, respecting the Veteran's TDIU claim, the Board must also remand the TDIU claim as that claim is intertwined with the above remanded claim.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Albany, Houston, Syracuse, and Bath VA Medical Centers, the VA Outpatient Clinic in Glen Falls, New York, and any other VA medical facility that may have treated the Veteran, for the entire appeal period (2006 to the present), and associate those documents with the claims file.

2.  After securing the necessary releases, attempt to obtain all pertinent hospitalization records from the Glen Falls Hospital in New York, particularly the records from the Veteran's reported hospitalizations in April 2012 and December 2015, and associate any records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  The AOJ should again attempt to complete development of the TDIU claim, to include providing the Veteran with VCAA notice and a VA Form 21-8940, as appropriate.  
4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for an increased evaluation for his PTSD and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






